Citation Nr: 9930380	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-49 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954, and was awarded several accommodations, 
including the Purple Heart and the Bronze Star.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

Initially, the Board notes that the veteran's appeal 
originally included the issue of service connection for a 
right knee disability.  During the pendency of this appeal, 
an August 1998 rating decision granted service connection for 
right knee disability, evaluated as 10 percent disabling.  
The veteran was notified of the decision and his appellate 
rights, but did not file a notice of disagreement.  
Therefore, the issue of any higher rating for the right knee 
disability is not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).  


REMAND

From a careful review of the record in this case, the Board 
is of the opinion that additional action by the RO is 
requisite prior to any further review by the Board of the 
veteran's claim.  The Board observes that while the veteran 
was furnished a Statement of the Case (SOC) in July 1996, and 
was issued the most recent Supplemental Statement of the Case 
(SSOC) in October 1996, the Board must also note that 
evidence pertinent to the claim of service connection for 
bilateral hearing loss (which consists of a private medical 
report, to include an Ear, Nose, and Throat examination, 
dated March 1999), was received by the RO after the October 
1996 SSOC had been issued.  Where, as in this case, 
additional pertinent evidence is received after a Statement 
of the Case has been issued and is not otherwise considered 
by the most recent SSOC, "[a] Supplemental Statement of the 
Case . . . will be furnished to the appellant and his or her 
representative."  38 C.F.R. § 19.31 (1999); see also 
38 U.S.C.A. § 7105(d) (West 1991).  The Board regrets the 
delay associated with this Remand, but recognizes that the 
provisions of 38 C.F.R. § 19.31 are not discretionary.  
Consequently, this case must be remanded for correction of 
this procedural defect in accordance with the provisions of 
38 C.F.R. § 19.31.  See 38 C.F.R. § 19.9 (1999).

The Board next observes that some of the veteran's service 
medical records may have been destroyed by a fire at the 
National Personnel Records Center (NPRC) in 1973.  While the 
Board acknowledges that the RO has already undertaken 
extensive search efforts, which resulted in negative 
responses from the NPRC, in December 1995 and January 1996, 
these same responses do not document that an attempt was made 
to request information from the hospital admission cards 
created by the Office of the Surgeon General (SGO), 
Department of the Army, for the veteran's period of active 
duty service from 1951 to 1954.  See Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  As additional action by the RO 
may be helpful in either obtaining putative service medical 
records or documenting information that the records cannot be 
obtained, the Board determines that further development is 
warranted.  See Cuevas v. Derwinski, 3 Vet. App. 542, 548 
(1992).

In any event, the VA also has an obligation under 38 U.S.C.A. 
§ 5103(a) to advise the veteran of the evidence necessary to 
complete his or her application for benefits.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this case, the veteran 
is hereby notified that preliminary review indicates that the 
evidence necessary to the complete application for service 
connection for bilateral hearing loss is competent medical 
evidence of a current hearing loss disability, which can be 
related to his period of military service, namely the in-
service acoustic trauma.  This evidence may be accomplished 
through the veteran's submission of a statement from a 
medical professional.  Id. at 77-80.  Therefore, the veteran 
is advised that, unless the development directed herein 
coincidentally provides evidence on the theories of service 
connection for bilateral hearing loss, he remains under an 
obligation to provide such evidence.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
National Personnel Records Center conduct 
a search of the Surgeon General Office 
(SGO) extract records, Department of the 
Army, for any information concerning 
treatment of the veteran during 1951 to 
1954.  If the search for these records 
has negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should make a specific 
determination with respect to whether the 
veteran has presented a well-grounded 
claim of entitlement to service 
connection for bilateral hearing loss.  
Based on this determination, and if 
appropriate, see Morton v. West, 12 Vet. 
App. 477 (1999), the RO should accomplish 
any further indicated development.

3.  If the determination remains adverse 
to the veteran, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105(d), 
and 38 C.F.R. § 19.31, which summarizes 
all of the pertinent evidence received 
after the issuance of the October 1996 
SSOC, to specifically include the private 
medical report, dated March 1999.

Thereafter, the case should be returned to the Board, if 
otherwise in order, following appropriate appellate 
procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


 

